AMENDMENT TO THE ADVISORS SERIES TRUST FUND ADMINISTRATION SERVICING AGREEMENT THIS AMENDMENT dated as of the 1st day of October, 2015, to the Fund Administration Servicing Agreement, dated as of June 8, 2006, as amended (the “Agreement”), is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Administration Servicing Agreement; and WHEREAS, the parties desire to amend the Agreement to reflect a change to theinvestment advisor of the fund; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit AA of the Agreement is hereby superseded and replaced with Amended Exhibit AA attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title:President Title: Executive Vice President Fort Pitt 1 Amended Exhibit AA to the Advisors Series Trust Fund Administration Servicing Agreement Name of Series Date Added Fort Pitt Capital Total Return Fund on or after July 15, 2011 FUND ACCOUNTING, FUND ADMINISTRATION AND PORTFOLIO COMPLIANCE, AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES at July, 2011 Domestic Funds Annual Fee Based Upon Market Value Per Fund* ¨ basis points on the first $ ¨ basis points on the next $ ¨ basis points on the balance ¨Minimum annual fee:$ first fund, ¨$ per fund thereafter Fund Administration Out-of-pocket Costs Plus out-of-pocket expenses, but not limited to: ·Postage, Stationery ·Programming, Special Reports ·Compliance Systems Costs ·Proxies, Insurance ·EDGAR filing ·Retention of records ·Federal and state regulatory filing fees ·Certain insurance premiums ·Expenses from board of directors meetings ·Auditing and legal expenses ·Blue Sky conversion expenses (if necessary) ·All other out-of-pocket expenses Fund Accounting Out-of-pocket Costs Plus out-of-pocket expenses, including pricing, corporate action, and factor services: ·$Domestic and Canadian Equities ·$Options ·$Corp/Gov/Agency Bonds ·$CMO's ·$International Equities and Bonds ·$Municipal Bonds ·$Money Market Instruments ·$ /fund/month - Mutual Fund Pricing ·$ /equity Security/Month Corporate Actions ·$ /month Manual Security Pricing (>10/day) ·Factor Services (BondBuyer) ·$ /CMO/month ·$/Mortgage Backed/month ·$ /month Minimum Per Fund Group ·Fair Value Services (FT Interactive) ·$ on the first securities per day ·$ on the balance of securities per day Fund CCO Services - $ per year Multiple Classes – Add the following for each class beyond the first class: ·1 basis point at each level ·$ per class minimum Priced Separately: ·Master/Feeder Funds Multiple Manager Funds* Additional base fee: $ per manager/sub-advisor per fund Conversion and extraordinary services quoted separately. NOTE – All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. Fee are billed monthly. * Annual fee * Subject to CPI increase, Milwaukee MSA. Advisor’s Signature below acknowledges approval of the fee schedule on this Amended Exhibit AA. Fort Pitt Capital Group, LLC By: /s/ Charles A. Smith Printed Name: Charles A. Smith Title:Chief Investment Officer Date: 9/29/15 Fort Pitt 2
